UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6776


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LENNELL DYCHES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:06-cr-00136-JFA-1)


Submitted:   October 18, 2011               Decided:   October 21,2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lennell     Dyches    appeals    the   district    court’s      order

denying his self-styled motion to dismiss his criminal case.                  We

have   reviewed    the    record     and   find      no   reversible      error.

Accordingly, we affirm the district court’s order.                  See United

States v. Dyches, No. 8:06-cr-00136-JFA-1 (D.S.C. June 8, 2011).

We   dispense   with   oral     argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       AFFIRMED




                                      2